DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CHI-ADA CORPORATION,
                             Appellant,

                                    v.

           NEIGHBORHOOD HEALTH PARTNERSHIP, INC.,
                         Appellee.

                              No. 4D18-878

                           [October 18, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE17017356
(02).

 Emelike Nwosuocha of Emelike Nwosuocha, P.A. LLC, Miami, for
appellant.

 Larry Marc Segall of Gibbons, Neuman, Bello, Segall, Allen & Halloran,
P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.